FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,            No. 13-50572
             Plaintiff-Appellee,
                                        D.C. No.
               v.                  3:10-cr-04246-JM-1

BASAALY SAEED MOALIN, AKA
Basal, AKA Muse Shekhnor
Roble,
          Defendant-Appellant.


UNITED STATES OF AMERICA,            No. 13-50578
             Plaintiff-Appellee,
                                        D.C. No.
               v.                  3:10-cr-04246-JM-2

MOHAMED MOHAMED
MOHAMUD, AKA Mohamed
Khadar, AKA Sheikh Mohamed,
          Defendant-Appellant.


UNITED STATES OF AMERICA,            No. 13-50580
             Plaintiff-Appellee,
                                        D.C. No.
               v.                  3:10-cr-04246-JM-3

ISSA DOREH, AKA Sheikh Issa,
          Defendant-Appellant.
2                  UNITED STATES V. MOALIN


 UNITED STATES OF AMERICA,                       No. 14-50051
              Plaintiff-Appellee,
                                                  D.C. No.
                   v.                        3:10-cr-04246-JM-4

 AHMED NASIR TAALIL
 MOHAMUD,                                          OPINION
          Defendant-Appellant.

        Appeal from the United States District Court
           for the Southern District of California
         Jeffrey T. Miller, District Judge, Presiding

         Argued and Submitted November 10, 2016
                   Pasadena, California

                    Filed September 2, 2020

    Before: Marsha S. Berzon and Jacqueline H. Nguyen,
     Circuit Judges, and Jack Zouhary, * District Judge.

                    Opinion by Judge Berzon




    *
      The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
                   UNITED STATES V. MOALIN                           3

                          SUMMARY **


                          Criminal Law

    The panel affirmed the convictions of four members of
the Somali diaspora for sending, or conspiring to send,
$10,900 to Somalia to support a foreign terrorist
organization, in an appeal that raised complex questions
regarding the U.S. government’s authority to collect bulk
data about its citizens’ activities under the auspices of a
foreign intelligence investigation, as well as the rights of
criminal defendants when the prosecution uses information
derived from foreign intelligence surveillance.

    The panel held that the government may have violated
the Fourth Amendment when it collected the telephony
metadata of millions of Americans, including at least one of
the defendants, pursuant to the Foreign Intelligence
Surveillance Act (FISA), but that suppression is not
warranted on the facts of this case. Having carefully
reviewed the classified FISA applications and all related
classified information, the panel was convinced that under
established Fourth Amendment standards, the metadata
collection, even if unconstitutional, did not taint the evidence
introduced by the government at trial. The panel wrote that
to the extent the public statements of government officials
created a contrary impression, that impression is inconsistent
with the contents of the classified record.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4               UNITED STATES V. MOALIN

    The panel rejected the government’s argument that the
defendants lacked standing to pursue their statutory
challenge to the (subsequently discontinued) metadata
collection program. On the merits, the panel held that the
metadata collection exceeded the scope of Congress’s
authorization in 50 U.S.C. § 1861, which required the
government to make a showing of relevance to a particular
authorized investigation before collecting the records, and
that the program therefore violated that section of FISA. The
panel held that suppression is not clearly contemplated by
section 1861, and there is no statutory basis for suppressing
the metadata itself. The panel’s review of the classified
record confirmed that the metadata did not and was not
necessary to support the requisite probable cause showing
for the FISA Subchapter I warrant application in this case.
The panel wrote that even if it were to apply a “fruit of the
poisonous tree” analysis, it would conclude that evidence
from the government’s wiretap of defendant Moalin’s phone
was not the fruit of the unlawful metadata collection. The
panel wrote that if the statements of the public officials
created a contrary impression, that impression is inconsistent
with the facts presented in the classified record.

    The panel confirmed that the Fourth Amendment
requires notice to a criminal defendant when the prosecution
intends to enter into evidence or otherwise use or disclose
information obtained or derived from the surveillance of that
defendant conducted pursuant to the government’s foreign
intelligence authorities. The panel did not decide whether
the government failed to prove any required notice in this
case because the lack of such notice did not prejudice the
defendants.
                UNITED STATES V. MOALIN                   5

   The panel held that evidentiary rulings challenged by the
defendants did not, individually or cumulatively,
impermissibly prejudice the defense.

   The panel held that sufficient evidence supported
defendant Doreh’s convictions.


                       COUNSEL

Joshua L. Dratel (argued), Joshua Dratel P.C., New York,
New York; Alexander A. Abdo (argued), Jameel Jaffer,
Patrick Toomey, and Brett Max Kaufman, American Civil
Liberties Union, New York, New York; David J. Zugman,
Burcham & Zugman, San Diego, California; Elizabeth
Armena Missakian, Law Office of Elizabeth A. Missakian,
San Diego, California; Benjamin L. Coleman, Coleman &
Balogh LLP, San Diego, California; for Defendants-
Appellants.

Jeffrey M. Smith (argued), Appellate Counsel; John P.
Carlin, Assistant Attorney General; National Security
Division, United States Department of Justice, Washington,
D.C.; Caroline P. Han, Assistant United States Attorney;
United States Attorney’s Office, San Diego, California; for
Plaintiff-Appellee.

Michael Price, Brennan Center for Justice, New York, New
York; Faiza Patel, Brennan Center for Justice at New York
University School of Law, New York, New York; Alan
Butler, Electronic Privacy Information Center (EPIC),
Washington, D.C.; David M. Porter, Co-Chair, NACDL
Amicus Committee; Sacramento, California; Bruce D.
Brown, Katie Townsend, and Hannah Bloch-Wehba,
Reporters Committee for Freedom of the Press, Washington,
6               UNITED STATES V. MOALIN

D.C.; Michael Filipovic, Federal Public Defender, Seattle,
Washington; Tony Gallagher, Executive Director, Federal
Defenders of Montana, Great Falls, Montana; Lisa Hay,
Federal Public Defender, Portland, Oregon; Heather Erica
Williams, Federal Public Defender, Sacramento, California;
Steven Gary Kalar, Federal Public Defender, San Francisco,
California; Hilary Potashner, Federal Public Defender, Los
Angeles, California; Reuben Cahn, Executive Director,
Federal Defenders of San Diego Inc., San Diego, California;
Jon M. Sands, Federal Public Defender, Phoenix, Arizona;
Rich Curtner, Federal Public Defender, Anchorage, Alaska;
John T. Gorman, Federal Public Defender, Mong Mong,
Guam; Peter Wolff, Federal Public Defender, Honolulu,
Hawaii; Samuel Richard Rubin, District of Idaho
Community Defender, Boise, Idaho; R.L. Valladares,
Federal Public Defender, Las Vegas, Nevada; for Amici
Curiae Brennan Center for Justice, American Library
Association, Electronic Privacy Information Center,
Freedom to Read Foundation, National Association of
Criminal Defense Lawyers, Ninth Circuit Federal and
Community Defenders, and Reporters Committee for
Freedom of the Press.


                        OPINION

BERZON, Circuit Judge:

                   INTRODUCTION

   Four members of the Somali diaspora appeal from their
convictions for sending, or conspiring to send, $10,900 to
Somalia to support a foreign terrorist organization. Their
appeal raises complex questions regarding the U.S.
government’s authority to collect bulk data about its
                   UNITED STATES V. MOALIN                          7

citizens’ activities under the auspices of a foreign
intelligence investigation, as well as the rights of criminal
defendants when the prosecution uses information derived
from foreign intelligence surveillance. We conclude that the
government may have violated the Fourth Amendment and
did violate the Foreign Intelligence Surveillance Act
(“FISA”) when it collected the telephony metadata of
millions of Americans, including at least one of the
defendants, but suppression is not warranted on the facts of
this case. Additionally, we confirm that the Fourth
Amendment requires notice to a criminal defendant when the
prosecution intends to enter into evidence or otherwise use
or disclose information obtained or derived from
surveillance of that defendant conducted pursuant to the
government’s foreign intelligence authorities. We do not
decide whether the government failed to provide any
required notice in this case because the lack of such notice
did not prejudice the defendants. After considering these
issues and several others raised by the defendants, we affirm
the convictions in all respects.

                       BACKGROUND 1

                                  I.

    Somalia’s turbulent recent history forms the backdrop
for this case. After military dictator Siad Barre was ousted in
1991, the country spiraled into civil war. Fighting between
rival warlords led to a humanitarian crisis in Mogadishu,
Somalia’s capital, and other parts of the country. An
estimated 30,000 people died in Mogadishu alone, and
hundreds of thousands more were displaced. As the war

    1
      All the factual information presented in this opinion comes from
unclassified or declassified sources.
8               UNITED STATES V. MOALIN

continued, its impact on the populace was exacerbated by
recurring periods of severe drought and famine.

    In 2004, an interim government for Somalia, the
Transitional Federal Government (“TFG”), was established
in Kenya. Although the TFG received significant
international support, it faced widespread distrust and
opposition in Somalia. The TFG installed itself in Somalia
with the protection of Ethiopian military forces, which
occupied Somalia beginning in 2006. Somali opposition to
the TFG and the Ethiopian occupation developed into a
broad-based, violent insurgency undertaken by a variety of
groups with disparate agendas.

   One element of the insurgency was a group called “al-
Shabaab,” which means “the youth” in Arabic. Al-Shabaab
used distinctive types of violence, such as improvised
explosive devices and suicide bombings. In March 2008, the
United States designated al-Shabaab a foreign terrorist
organization. A key figure in al-Shabaab, Aden Hashi
Ayrow, was killed in a U.S. missile strike on May 1, 2008.

    Many Somalis have fled the country. An estimated three
million live abroad, creating a global Somali diaspora.
Somalis abroad often remain actively engaged in
developments in Somalia, and contributions from the
diaspora are a critical source of financial support within the
troubled country. As Somalia has no formal banking system,
members of the diaspora who wish to send money back
frequently rely on informal money transfer businesses called
“hawalas.”

                             II.

  Defendants Basaaly Saeed Moalin (“Moalin”),
Mohamed Mohamed Mohamud (“M. Mohamud”), Issa
                   UNITED STATES V. MOALIN                            9

Doreh (“Doreh”), and Ahmed Nasir Taalil Mohamud
(“Nasir Mohamud”) immigrated to the United States from
Somalia years ago and lived in Southern California. 2 Moalin
and Nasir Mohamud were taxicab drivers; M. Mohamud was
an imam at a mosque; and Doreh worked at Shidaal Express,
a hawala.

    Between October 2010 and June 2012, the United States
(“the government”) charged defendants in a five-count
indictment with conspiring to send and sending $15,900 to
Somalia between January and August of 2008 to support al-
Shabaab. 3 The charges against all four defendants were:
conspiracy to provide material support to terrorists, in
violation of 18 U.S.C. § 2339A(a); conspiracy to provide
material support to a foreign terrorist organization, in
violation of 18 U.S.C. § 2339B(a)(1); and conspiracy to
launder monetary instruments, in violation of 18 U.S.C.
§ 1956(a)(2)(A) and (h). Moalin, M. Mohamud, and Doreh
were charged with an additional count of providing material
support to a foreign terrorist organization, in violation of
18 U.S.C. § 2339B(a)(1) and (2), and Moalin was charged
with a further count of conspiracy to provide material
support to terrorists in violation of 18 U.S.C. § 2339A(a),
based on his alleged provision of a house in Somalia to
members of al-Shabaab.

    Shortly after filing the initial indictment, the government
filed notice that it intended to use or disclose in the
proceedings “information obtained or derived from

    2
       Moalin and Doreh are U.S. citizens, M. Mohamud has refugee
status, and Nasir Mohamud has a visa.
     3
       At trial, the government sought only to prove that defendants had
sent $10,900 to support al-Shabaab.
10              UNITED STATES V. MOALIN

electronic surveillance conducted pursuant to the authority
of the Foreign Intelligence Surveillance Act.” At trial, the
government’s principal evidence against defendants
consisted of a series of recorded calls between Moalin, his
codefendants, and individuals in Somalia, obtained through
a wiretap of Moalin’s phone. The government obtained
access to Moalin’s calls after receiving a court order under
FISA Subchapter I, 50 U.S.C. §§ 1801–1812. Several of the
recorded calls involved a man who went by “Shikhalow”
(sometimes spelled “Sheikalow”) or “Majadhub,” whom the
government contends was Ayrow, the important al-Shabaab
figure. In addition to the intercepted phone calls, the
government introduced records of money transfers
completed by Shidaal Express, the hawala where Doreh
worked.

    In a recorded call from December 2007, Shikhalow
requested money from Moalin for “rations.” The two men
also discussed other fundraising efforts relating to a school.
Moalin then spoke with Doreh, reporting that “[o]ne dollar a
day per man” was needed for forces stationed “where the
fighting [is] going on.” Moalin also spoke with Nasir
Mohamud, telling him that money was needed for “the
young men who are firing the bullets” and that, within the
last month, “these men cut the throats of 60” Ethiopians and
destroyed up to five vehicles.

    Ten days later, Moalin called Shikhalow to tell him that
he had sent $3,300 using the recipient name “Yusuf
Mohamed Ali.” Transaction records from the Shidaal
Express reveal two transfers of $1,950 each to “yusuf
mohamed ali” from “Duunkaal warsame warfaa” and “safiya
Hersi.” Two days later, Moalin called Shikhalow again, and
Shikhalow told him he had “received the three.” Moalin also
offered Shikhalow the use of one of his houses in Somalia,
                UNITED STATES V. MOALIN                   11

which, Moalin noted, had an attic suitable for hiding
documents and weapons. A half-hour after making the call
to Shikhalow, Moalin told another acquaintance he “was
talking to the man who is in charge of the youth.”

    Later, in January 2008, Moalin called Shikhalow again,
urging him to allow another group to handle “overall
politics” while Shikhalow dealt with “military matters.”
Shikhalow disagreed, stating, “we, the Shabaab, have a
political section, a military section and a missionary
section.” Shikhalow recounted recent incidents in which his
group had planted a landmine and launched mortar shells at
the presidential palace, and requested more money “to
support the insurgent.”

    Communications between Moalin and Shikhalow
continued through April 2008, during which time several
money transfers were made to “yusuf mohamed ali,”
“YUSUF MOHAMED ALI,” “DUNKAAL MOHAMED
YUSUF,” and “mohamed yusuf dunkaal.” Ayrow was killed
on May 1, 2008. A week later, Moalin told an acquaintance
that he did not want “the assistance and the work that we
were performing” to stop, even though “the man that we
used to deal with is gone.”

    In July 2008, a senior operational figure in al-Shabaab
gave Moalin contact information for Omar Mataan. Later
that day, Moalin got in touch with Mataan and promised to
send money. The following week, Moalin spoke with Nasir
Mohamud, reporting that they were being “closely
watched,” but that they could still support “the orphans” and
“people in need” and would “go under that pretense now.”
Shidaal Express records show a series of transfers over the
12                UNITED STATES V. MOALIN

next few weeks, including one to “Omer Mataan” and
another to “Omer matan.” 4

    Defendants did not dispute that they sent money to
Somalia through Shidaal Express, but they did dispute that
the money was intended to support al-Shabaab. They
maintained that Shikhalow was not Ayrow but a local police
commissioner, and that their money went to support the
work of regional administrations governing in the absence of
an effective central government. Moalin also presented
evidence that he supported humanitarian causes in Somalia
during the time period of the indictment.

   In February 2013, the jury convicted defendants on all
counts.

                                III.

    Before trial, Moalin moved to suppress, among other
things, “all interceptions made and electronic surveillance
conducted pursuant to [FISA], 50 U.S.C. § 1801, et seq., and
any fruits thereof, and/or for disclosure of the underlying
applications for FISA warrants.” Moalin contended that
information in the government’s applications for the FISA
wiretap may have been “generated by illegal means”—that
is, that the government may have violated the Fourth
Amendment or its statutory authority under FISA in
collecting information supporting the FISA warrants. The
district court denied Moalin’s suppression motion and did
not grant security-cleared defense counsel access to the
documents supporting the FISA orders.


    4
      We review the call transcripts in greater deal in Part V of the
Discussion section of the opinion, infra pp. 53–57.
                  UNITED STATES V. MOALIN                      13

    Two days before trial, the prosecution disclosed an email
from a redacted FBI email address to the government’s
Somali linguist, who was monitoring Moalin’s phone calls
during the wiretap. The email said: “We just heard from
another agency that Ayrow tried to make a call to Basaaly
[Moalin] today, but the call didn’t go through. If you see
anything today, can you give us a shout? We’re extremely
interested in getting real-time info (location/new #’s) on
Ayrow.”

    Months after the trial, in June 2013, former National
Security Agency (“NSA”) contractor Edward Snowden
made public the existence of NSA data collection programs.
One such program, conducted under FISA Subchapter IV,
involved the bulk collection of phone records, known as
telephony metadata, from telecommunications providers.
Other programs, conducted under the FISA Amendments
Act of 2008, involved the collection of electronic
communications, such as email messages and video chats,
including those of people in the United States.

    Subsequent statements of public officials defending the
telephony metadata collection program averred that the
program had played a role in the government’s investigation
of Moalin. These statements reported that the FBI had
previously closed an investigation focused on Moalin
without bringing charges, then reopened that investigation
based on information obtained from the metadata program.

    For instance, in a hearing before the House Permanent
Select Committee on Intelligence held shortly after the
Snowden disclosures, then-FBI Deputy Director Sean Joyce
described a post-9/11 investigation conducted by the FBI
that initially “did not find any connection to terrorist activity.
Several years later, under [FISA Subchapter IV], the NSA
provided us a telephone number only in San Diego that had
14              UNITED STATES V. MOALIN

indirect contact with an extremist outside the United States.”
Joyce explained that the FBI “served legal process to
identify who was the subscriber to this telephone number,”
then, after “further investigation and electronic surveillance
that we applied specifically for this U.S. person with the
FISA Court, we were able to identify co-conspirators, and
we were able to disrupt” their financial support to a Somali
designated terrorist group. According to Joyce, “if [the FBI]
did not have the tip from NSA, [it] would not have been able
to reopen that investigation.” In another congressional
hearing, Joyce specifically named Moalin as the target of the
investigation.

    On September 30, 2013, defendants filed a motion for a
new trial. Defendants argued that the government’s
collection and use of Moalin’s telephony metadata violated
the Fourth Amendment, and that the government had failed
to provide notice of the metadata collection or of any
surveillance of Moalin it had conducted under the FISA
Amendments Act, including, potentially, the surveillance
referred to in the email to the linguist. The district court
denied the motion, concluding that “public disclosure of the
NSA program adds no new facts to alter the court’s FISA . . .
rulings,” and that the telephony metadata program did not
violate the Fourth Amendment. United States v. Moalin, No.
10-CR-4246 JM, 2013 WL 6079518, at *4, *8 (S.D. Cal.
Nov. 18, 2013).

    This appeal followed. On appeal, defendants continue to
challenge the metadata collection and the lack of notice of
both the metadata collection and of any additional
surveillance not disclosed by the government. They also
make arguments regarding the government’s obligation to
produce exculpatory evidence; the district court’s
evidentiary rulings; and the sufficiency of the evidence to
                    UNITED STATES V. MOALIN                           15

convict Doreh. We present the facts relating to each
argument as we analyze it.

                           DISCUSSION

     I. The Telephony Metadata Collection Program

    The government’s telephony metadata collection
program was authorized in a series of classified orders by the
FISA Court under FISA Subchapter IV, the “business
records” subchapter. 5 See In re Application of the FBI for an
Order Requiring the Prod. of Tangible Things from
[redacted], No. BR 13-80, 2013 WL 5460137, at *1 (FISA
Ct. Apr. 25, 2013). These orders required major
telecommunications providers to turn over to the
government on an “ongoing daily” basis a “very large
volume” of their “call detail records.” In re Application of
the FBI for an Order Requiring the Prod. of Tangible Things
from [redacted], No. BR 13-109, 2013 WL 5741573, at *1
(FISA Ct. Aug. 29, 2013) (“In re Application II”).
Specifically, providers were ordered to produce “all call
detail records or ‘telephony metadata’ . . . for
communications (i) between the United States and abroad;
or (ii) wholly within the United States, including local
telephone calls.” Id. at *10. These records included
    5
       The FISA Court was established by Congress to entertain
applications by the government to take investigative actions authorized
by FISA. 50 U.S.C. § 1803(a). Broadly, “FISA authorizes the federal
government to engage in four types of investigative activity [in the
United States]: electronic surveillance targeting foreign powers and
agents of foreign powers; physical searches targeting foreign powers and
agents of foreign powers; the use of pen registers and trap-and-trace
devices . . . ; and court orders compelling the production of tangible
things in connection with certain national security investigations.” David
Kris & J. Douglas Wilson, National Security Investigations and
Prosecutions § 4:2 (3rd ed. 2019).
16               UNITED STATES V. MOALIN

information such as the phone numbers involved in a call and
the time and duration of the call, but not the voice content of
any call. Id. at *1 n.2.

    The court orders authorized the NSA to compile the
records into a database and to query the database under
certain conditions to obtain foreign intelligence information.
See id. at *1. During the time period relevant to this case, the
government was permitted to search the database when
certain NSA officials determined that “reasonable,
articulable suspicion” existed connecting a specific selection
term—for example, a particular phone number—with “one
of the identified international terrorist organizations.” Id.
The government was also allowed to search phone numbers
within three “hops” of that selector, i.e., the phone numbers
directly in contact with a selector, the numbers that had been
in contact with those numbers, and the numbers that had
been in contact with those numbers. In re Application of the
FBI for an Order Requiring the Prod. of Tangible Things
from [redacted], No. BR 14-96, 2014 WL 5463290, at *2 &
n.2 (FISA Ct. June 19, 2014).

    Snowden’s disclosure of the metadata program
prompted significant public debate over the appropriate
scope of government surveillance. In June 2015, Congress
passed the USA FREEDOM Act, which effectively ended
the NSA’s bulk telephony metadata collection program. Pub.
L. No. 114-23, 129 Stat. 268 (codified at 50 U.S.C. § 1861).
The Act prohibited further bulk collection of phone records
after November 28, 2015. Id.; see Smith v. Obama, 816 F.3d
1239, 1241 (9th Cir. 2016). Besides ending the bulk
collection program, Congress also established new reporting
requirements relating to the government’s collection of call
detail records. Pub. L. No. 114-23, § 601, 129 Stat. at 291.
                UNITED STATES V. MOALIN                   17

    Defendants contend that the discontinued metadata
program violated both the Fourth Amendment and FISA
Subchapter IV, under which it was authorized. They argue
that the “fruits” of the government’s acquisition of Moalin’s
phone records should therefore have been suppressed.
According to defendants, those fruits included the phone
records themselves and the evidence the government
obtained through its subsequent wiretap of Moalin’s phone.

                             A.

    Moalin contends that the metadata collection violated his
Fourth Amendment “right . . . to be secure . . . against
unreasonable searches and seizures.” U.S. Const. amend. IV.
A person may invoke the protections of the Fourth
Amendment by showing he had “an actual (subjective)
expectation of privacy,” and “the expectation [is] one that
society is prepared to recognize as ‘reasonable.’” Katz v.
United States, 389 U.S. 347, 361 (1967) (Harlan, J.,
concurring). Moalin asserts he had a reasonable expectation
of privacy in his telephony metadata.

    The district court held, and the government argues, that
this case is controlled by Smith v. Maryland, 442 U.S. 735
(1979), which helped establish the so-called third-party
doctrine in Fourth Amendment jurisprudence. Smith held
that the government’s use of a pen register to record the
numbers the defendant dialed from his home telephone did
not constitute a Fourth Amendment search, because
individuals have no reasonable expectation of privacy in
information they voluntarily convey to the telephone
company. Id. at 742–43. Smith relied on United States v.
Miller, 425 U.S. 435 (1976), which had held that defendants
had no legitimate expectation of privacy in their bank
records. The government argues that the NSA’s collection of
Moalin’s telephony metadata is indistinguishable, for Fourth
18              UNITED STATES V. MOALIN

Amendment purposes, from the use of the pen register in
Smith.

    There are strong reasons to doubt that Smith applies here.
Advances in technology since 1979 have enabled the
government to collect and analyze information about its
citizens on an unprecedented scale. Confronting these
changes, and recognizing that a “central aim” of the Fourth
Amendment was “to place obstacles in the way of a too
permeating police surveillance,” the Supreme Court recently
declined to “extend” the third-party doctrine to information
whose collection was enabled by new technology. Carpenter
v. United States, 138 S. Ct. 2206, 2214, 2217 (2018) (quoting
United States v. Di Re, 332 U.S. 581, 595 (1948)).

      Carpenter did not apply the third-party doctrine to the
government’s acquisition of historical cell phone records
from the petitioner’s wireless carriers. The records revealed
the geographic areas in which the petitioner used his cell
phone over a period of time. Id. at 2220. Citing the “unique
nature of cell phone location information,” the Court
concluded in Carpenter that “the fact that the Government
obtained the information from a third party does not
overcome [the petitioner’s] claim to Fourth Amendment
protection,” because there is “a world of difference between
the limited types of personal information addressed in Smith
. . . and the exhaustive chronicle of location information
casually collected by wireless carriers today.” Id. at 2219–
20.

   There is a similar gulf between the facts of Smith and the
NSA’s long-term collection of telephony metadata from
Moalin and millions of other Americans. In Smith, a woman
was robbed and gave the police a description of the robber
and of a car she saw nearby. 442 U.S. at 737. After the
robbery, the woman received “threatening and obscene
                 UNITED STATES V. MOALIN                    19

phone calls from a man identifying himself as the robber.”
Id. Police later spotted a man and car matching the robber’s
description and traced the license plate number to Smith. Id.
Without obtaining a warrant, they asked the telephone
company to install a “pen register,” a device that would
record the numbers dialed from Smith’s home telephone. Id.
The day the pen register was installed it recorded a call from
Smith’s home to the home of the robbery victim. Id. Based
on that and other evidence, police obtained a warrant to
search Smith’s home and arrested him two days later. Id.

    Holding that the use of the pen register did not constitute
a “search” for Fourth Amendment purposes, id. at 745–46,
the Court reasoned, first, that it was unlikely “that people in
general entertain any actual expectation of privacy in the
numbers they dial,” id. at 742. Second, “even if [Smith] did
harbor some subjective expectation that the phone numbers
he dialed would remain private, this expectation is not ‘one
that society is prepared to recognize as “reasonable.”’” Id.
at 743 (quoting Katz, 389 U.S. at 361). Smith had
“voluntarily conveyed numerical information to the
telephone company” and in so doing had “assumed the risk
that the company would reveal to police the numbers he
dialed.” Id. at 744.

    The distinctions between Smith and this case are legion
and most probably constitutionally significant. To begin
with, the type of information recorded in Smith was
“limited” and of a less “revealing nature” than the telephony
metadata at issue here. Carpenter, 138 S. Ct. at 2219. The
pen register did not disclose the “identities” of the caller or
of the recipient of a call, “nor whether the call was even
completed.” Smith, 442 U.S. at 741 (quoting United States v.
New York Tel. Co., 434 U.S. 159, 167 (1977)). In contrast,
the metadata in this case included “comprehensive
20              UNITED STATES V. MOALIN

communications routing information, including but not
limited to session identifying information (e.g., originating
and terminating telephone number, International Mobile
station Equipment Identity (IMEI) number, International
Mobile Subscriber Identity (IMSI) number, etc.), trunk
identifier, telephone calling card numbers, and time and
duration of call.” In re Application II, 2013 WL 5741573,
at *1 n.2. “IMSI and IMEI numbers are unique numbers
associated with a particular telephone user or
communications device.” Br. of Amici Curiae Brennan
Center for Justice 11. “A ‘trunk identifier’ provides
information about where a phone connected to the network,
revealing data that can locate the parties within
approximately a square kilometer.” Id. at 11–12.

    Although the Smith Court perceived a significant
distinction between the “contents” of a conversation and the
phone number dialed, see 442 U.S. at 743, in recent years the
distinction between content and metadata “has become
increasingly untenable,” as Amici point out. Br. of Amici
Curiae Brennan Center for Justice 6. The amount of
metadata created and collected has increased exponentially,
along with the government’s ability to analyze it. “Records
that once would have revealed a few scattered tiles of
information about a person now reveal an entire mosaic—a
vibrant and constantly updating picture of the person’s life.”
Klayman v. Obama, 957 F. Supp. 2d 1, 36 (D.D.C. 2013),
vacated and remanded, 800 F.3d 559 (D.C. Cir. 2015).
According to the NSA’s former general counsel Stewart
Baker, “[m]etadata absolutely tells you everything about
somebody’s life. . . . If you have enough metadata you don’t
really need content . . . .” Laura K. Donohue, The Future of
Foreign Intelligence 39 (2016). The information collected
here was thus substantially more revealing than the
telephone numbers recorded in Smith.
                 UNITED STATES V. MOALIN                     21

    The duration of the collection in this case—and so the
amount of information collected—also vastly exceeds that in
Smith. While the pen register in Smith was used for a few
days at most, here the NSA collected Moalin’s (and millions
of other Americans’) telephony metadata on an ongoing,
daily basis for years. Carpenter distinguished between using
a beeper to track a car “during a discrete automotive
journey,” which the Court had upheld in United States v.
Knotts, 460 U.S. 276 (1983), and using cell phone location
information to reveal “an all-encompassing record of the
holder’s whereabouts” “over the course of 127 days.” 138
S. Ct. at 2215, 2217 (internal quotation marks omitted). As
the Court put it, “Sprint Corporation and its competitors are
not your typical witnesses. Unlike the nosy neighbor who
keeps an eye on comings and goings, they are ever alert, and
their memory is nearly infallible.” Id. at 2219.

      Like the cell phone location information in Carpenter,
telephony metadata, “as applied to individual telephone
subscribers, particularly with relation to mobile phone
services and when collected on an ongoing basis with respect
to all of an individual’s calls . . . permit something akin to
. . . 24-hour surveillance . . . .” Am. Civil Liberties Union v.
Clapper, 785 F.3d 787, 824 (2d Cir. 2015). This long-term
surveillance, made possible by new technology, upends
conventional expectations of privacy. Historically,
“surveillance for any extended period of time was difficult
and costly and therefore rarely undertaken.” United States v.
Jones, 565 U.S. 400, 429 (2012) (Alito, J., concurring in the
judgment). Society may not have recognized as reasonable
Smith’s expectation of privacy in a few days’ worth of dialed
numbers but is much more likely to perceive as private
several years’ worth of telephony metadata collected on an
ongoing, daily basis—as demonstrated by the public outcry
following the revelation of the metadata collection program.
22                UNITED STATES V. MOALIN

    Also problematic is the extremely large number of
people from whom the NSA collected telephony metadata,
enabling the data to be aggregated and analyzed in bulk. The
government asserts that “the fact that the NSA program also
involved call records relating to other people . . . is irrelevant
because Fourth Amendment rights . . . cannot be raised
vicariously.” Br. of United States 58. The government
quotes the FISA Court, which reasoned similarly that “where
one individual does not have a Fourth Amendment interest,
grouping together a large number of similarly-situated
individuals cannot result in a Fourth Amendment interest
springing into existence ex nihilo.” In re Application II, 2013
WL 5741573, at *2. But these observations fail to recognize
that the collection of millions of other people’s telephony
metadata, and the ability to aggregate and analyze it, makes
the collection of Moalin’s own metadata considerably more
revealing.

     A couple of examples illustrate this point: A woman calls
her sister at 2:00 a.m. and talks for an hour. The record of
that call reveals some of the woman’s personal information,
but more is revealed by access to the sister’s call records,
which show that the sister called the woman’s husband
immediately afterward. Or, a police officer calls his college
roommate for the first time in years. Afterward, the
roommate calls a suicide hotline. These are simple
examples; in fact, metadata can be combined and analyzed
to reveal far more sophisticated information than one or two
individuals’ phone records convey. As Amici explain, “it is
relatively simple to superimpose our metadata trails onto the
trails of everyone within our social group and those of
everyone within our contacts’ social groups and quickly
paint a picture that can be startlingly detailed”—for
example, “identify[ing] the strength of relationships and the
structure of organizations.” Br. of Amici Curiae Brennan
                 UNITED STATES V. MOALIN                     23

Center for Justice 21 (internal quotation marks and
alterations omitted). Thus, the very large number of people
from whom telephony metadata was collected distinguishes
this case meaningfully from Smith.

    Finally, numerous commentators and two Supreme
Court Justices have questioned the continuing viability of the
third-party doctrine under current societal realities. The
assumption-of-risk rationale underlying the doctrine is “ill
suited to the digital age, in which people reveal a great deal
of information about themselves to third parties in the course
of carrying out mundane tasks.” Jones, 565 U.S. at 417
(Sotomayor, J., concurring). “Even our most private
documents—those that, in other eras, we would have locked
safely in a desk drawer or destroyed—now reside on third
party servers. Smith . . . teach[es] that the police can review
all of this material, on the theory that no one reasonably
expects any of it will be kept private. But no one believes
that, if they ever did.” Carpenter, 138 S. Ct. at 2262
(Gorsuch, J., dissenting).

    For all these reasons, defendants’ Fourth Amendment
argument has considerable force. But we do not come to rest
as to whether the discontinued metadata program violated
the Fourth Amendment because even if it did, suppression
would not be warranted on the facts of this case. See United
States v. Ankeny, 502 F.3d 829, 836–37 (9th Cir. 2007)
(declining to decide “close” Fourth Amendment question
where suppression was “not appropriate”). Having carefully
reviewed the classified FISA applications and all related
classified information, we are convinced that under
established Fourth Amendment standards, the metadata
collection, even if unconstitutional, did not taint the evidence
introduced by the government at trial. See Wong Sun v.
United States, 371 U.S. 471, 488 (1963). To the extent the
24                  UNITED STATES V. MOALIN

public statements of government officials created a contrary
impression, that impression is inconsistent with the contents
of the classified record. 6

                                   B.

   Defendants also argue that the metadata collection
program violated FISA Subchapter IV, under which the
FISA Court authorized it.

                                   1.

    At the outset, the government asserts that Moalin lacks
standing to pursue his statutory challenge. The government

     6
      Defendants, relying on Alderman v. United States, 394 U.S. 165
(1969), urge us to remand to the district court for a suppression hearing.
Alderman held that where the government conducted electronic
surveillance of defendants in violation of the Fourth Amendment, the
government had to turn over to defendants “the records of those
overheard conversations” so that they could intelligently litigate the
question whether the unlawful eavesdropping had tainted the evidence
introduced at trial. Id. at 183. The Court in Alderman was concerned that
if it were left solely to the trial judge to review the recorded
conversations in camera, the judge might lack the time or knowledge to
grasp the significance of an “apparently innocent phrase” or “chance
remark” that in fact shaped the subsequent investigation. Id. at 182–84.

     We decline to extend Alderman’s holding to the facts of this case.
Here, the material whose collection may have been unlawful but was not
disclosed was not Moalin’s conversations but his telephony metadata;
the records of the overheard conversations obtained pursuant to the FISA
warrants were fully disclosed. We express no opinion as to whether
Alderman could appropriately apply to the government’s unlawful
collection of metadata in a different case. But in the particular
circumstances of this case, based on our careful review of the classified
record, there is no concern similar to the Court’s concern in Alderman
and thus no need to apply the case here, given the countervailing national
security concerns.
                    UNITED STATES V. MOALIN                            25

relies on United States v. Plunk, 153 F.3d 1011 (9th Cir.
1998), overruled on other grounds by United States v.
Hankey, 203 F.3d 1160, 1169 n.7 (9th Cir. 2000). Plunk held
that a defendant lacked Fourth Amendment “standing” to
challenge a subpoena to his telephone company requesting
his telephone records. Id. at 1020. We reasoned in Plunk that
the subpoena was directed not at the defendant “but rather at
third party businesses,” and that “individuals possess no
reasonable expectation of privacy in telephone records.” Id. 7
The government challenges Moalin’s standing on the same
basis, which it contends “is simply an application of the
broader rule that ‘the issuance of a subpoena to a third party
to obtain the records of that party does not violate the rights
of a defendant.’” Br. of United States 51 (quoting Miller,
425 U.S. at 444).

    As our cases have explained, “Fourth amendment
standing is quite different . . . from ‘case or controversy’
determinations of article III standing.” United States v.
Taketa, 923 F.2d 665, 669 (9th Cir. 1991). Whereas Article
III standing concerns our jurisdiction, Fourth Amendment
standing “is a matter of substantive fourth amendment law;
to say that a party lacks fourth amendment standing is to say
that his reasonable expectation of privacy has not been
infringed.” Id. 8



    7
       Plunk also concluded that the defendant had “not demonstrated
that he was within the ‘zone of interests’ intended to be protected by” the
statutory provision at issue in that case, id., but the government does not
raise a similar argument here.
    8
      Unlike Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013), this
case is a criminal prosecution, so there is no Article III standing issue
here.
26                 UNITED STATES V. MOALIN

    We reject the government’s invitation to dispense with
defendants’ statutory argument on the basis of Fourth
Amendment standing. First, as Carpenter clarified after this
case was briefed, there is no categorical rule preventing
criminal defendants from challenging third-party subpoenas.
Carpenter, 138 S. Ct. at 2221. Second, as discussed above,
Moalin likely had a reasonable expectation of privacy in his
telephony metadata—at the very least, it is a close question.
Finally, and most importantly, defendants’ statutory and
Fourth Amendment arguments rest on independent legal
grounds, and we see no reason why Moalin’s “standing” to
pursue the statutory challenge should turn on the merits of
the Fourth Amendment issue. We therefore proceed to the
merits of the statutory challenge.

                                 2.

     Section 1861 of FISA Subchapter IV authorizes the
government to apply to the FISA Court for an “order
requiring the production of any tangible things (including
. . . records . . .) for an investigation to obtain foreign
intelligence information not concerning a United States
person or to protect against international terrorism or
clandestine intelligence activities.” 50 U.S.C. § 1861(a)(1). 9
At the time relevant to this case, the statute required the
government to include in its application “a statement of facts
showing that there are reasonable grounds to believe that the
tangible things sought are relevant to an authorized
investigation (other than a threat assessment).” 50 U.S.C.




    9
      All citations to the U.S. Code are to the current version unless
otherwise indicated.
                UNITED STATES V. MOALIN                    27

§ 1861(b)(2)(A) (2006) (emphasis added). 10 Defendants
argue that the metadata program defied this relevance
requirement because the government collected phone
records in bulk, without regard to whether any individual
record was relevant to any specific, already-authorized
investigation.

    The government’s theory, expressed in its initial
application to the FISA Court to authorize the metadata
collection, was that “[a]lthough admittedly a substantial
portion of the telephony metadata that is collected would not
relate to operatives of [redacted], the intelligence tool that
the Government hopes to use to find [redacted]
communications—metadata analysis—requires collecting
and storing large volumes of the metadata to enable later
analysis.” Mem. of Law in Supp. of Appl. for Certain
Tangible Things for Investigations to Protect Against
International Terrorism 15, In re Application of the FBI for
an Order Requiring the Prod. of Tangible Things, No. BR
06-05 (FISA Ct. May 23, 2006). According to the
government, “[a]ll of the metadata collected is thus relevant,
because the success of this investigative tool depends on
bulk collection.” Id.

    Defendants respond that Congress intended for the
relevance requirement to be a limiting principle. They argue
that the government’s interpretation of the word “relevant”
is essentially limitless and so contravenes the statute.
Defendants rely principally on Clapper, which held that the
text of section 1861 “cannot bear the weight the government



    10
       The USA Freedom Act later expanded on the application
requirements. See 50 U.S.C. § 1861(b)(2)(A)–(C).
28              UNITED STATES V. MOALIN

asks us to assign to it, and . . . does not authorize the
telephone metadata program.” 785 F.3d at 821. We agree.

    As the Second Circuit noted, the “expansive concept of
‘relevance’” used by the government to justify the metadata
program “is unprecedented and unwarranted.” Id. at 812.
The government had argued in Clapper that Congress’s
intention in adopting section 1861 was to give the
government “broad-ranging investigative powers analogous
to those traditionally used in connection with grand jury
investigations into possible criminal behavior.” Id. at 811.
Although the Second Circuit agreed with that premise, it
concluded that the metadata collection orders were
dissimilar from grand jury subpoenas with respect to both
the quantity and the quality of the information sought. First,
“while . . . subpoenas for business records may encompass
large volumes of paper documents or electronic data, the
most expansive of such evidentiary demands are dwarfed by
the volume of records obtained pursuant to the orders in
question here.” Id. at 813. Second, “document subpoenas
typically seek the records of a particular individual or
corporation under investigation, and cover particular time
periods when the events under investigation occurred,” but
the metadata collection orders “contain[ed] no such limits.”
Id.

    The Second Circuit also reasoned that the term
“relevant” in section 1861 takes meaning from its context:
records sought must be “relevant to an authorized
investigation.” 50 U.S.C. § 1861(b)(2)(A) (2006) (emphasis
added). The court faulted the government for referring to the
records collected under the metadata program “as relevant to
‘counterterrorism investigations,’ without identifying any
specific investigations to which such bulk collection is
relevant.” Clapper, 785 F.3d at 815.
                UNITED STATES V. MOALIN                   29

    Here, the government, in the two pages it devotes to
defending the metadata program’s compliance with FISA,
maintains that the Second Circuit got it wrong because
“[t]here were in fact multiple specified counterterrorism
investigations for which the [FISA Court], in repeatedly
approving the program, found reasonable grounds to believe
the telephony metadata would be relevant.” Br. of United
States 53. But, as the Second Circuit noted, referring to the
findings of the Privacy and Civil Liberties Oversight Board
(“PCLOB”) in a 2014 report on the metadata collection
program:

       [T]he government’s practice is to list in
       § [1861] applications multiple terrorist
       organizations, and to declare that the records
       being sought are relevant to the
       investigations of all of those groups. . . . As
       the [PCLOB] report puts it, that practice is
       “little different, in practical terms, from
       simply declaring that they are relevant to
       counterterrorism in general. . . . At its core,
       the approach boils down to the proposition
       that essentially all telephone records are
       relevant to essentially all international
       terrorism investigations.”
785 F.3d at 815 (quoting Privacy and Civil Liberties
Oversight Board, Rep. on the Tel. Records Program
Conducted Under Section 215 of the USA PATRIOT Act
and on the Operations of the Foreign Intelligence
Surveillance Court 59–60 (Jan. 23, 2014)). The
government’s approach “essentially reads the ‘authorized
investigation’ language out of the statute.” Id. at 815–16.
30                  UNITED STATES V. MOALIN

    Finally, we do not accept the government’s justification
in this case that “the call detail records at issue here—the
records that suggested that a particular U.S.-based telephone
number may have been associated with a foreign terrorist—
were clearly relevant to a counterterrorism investigation.”
Br. of United States 52 (emphasis added). That argument
depends on an after-the-fact determination of relevance:
once the government had collected a massive amount of call
records, it was able to find one that was relevant to a
counterterrorism investigation. The problem, of course, is
that FISA required the government to make a showing of
relevance to a particular authorized investigation before
collecting the records. 50 U.S.C. § 1861(b)(2)(A) (2006).

   We hold that the telephony metadata collection program
exceeded the scope of Congress’s authorization in section
1861 and therefore violated that section of FISA. See
Clapper, 785 F.3d at 826.

                                   3.

    As a remedy for the FISA violation, defendants ask us to
suppress the alleged “fruits” of the unlawful metadata
collection, including the evidence from the government’s
wiretap of Moalin’s phone. Because “suppression is a
disfavored remedy,” we impose it to remedy a statutory
violation “only . . . where it is clearly contemplated by the
relevant statute.” United States v. Forrester, 512 F.3d 500,
512 (9th Cir. 2008). 11 To decide whether suppression is

     11
        In some circumstances a court may order suppression to remedy
the violation of a statute that “enforce[s] constitutional norms,” even if
the statute does not expressly call for suppression. United States v.
Dreyer, 804 F.3d 1266, 1278 (9th Cir. 2015). We decline to impose
suppression on that basis in this case for the same reason we conclude
                   UNITED STATES V. MOALIN                         31

clearly contemplated by FISA in this context, we begin with
50 U.S.C. § 1861, the section under which Moalin’s
metadata was collected and which that collection violated.

    Section 1861 authorizes the recipient of a production
order to “challenge the legality” of the order. Id.
§ 1861(f)(2)(A)(i). But it does not expressly provide for a
challenge by the subject of the records collected—that is, the
person whose records are collected from a third party. Nor
does section 1861, either as it read at the time relevant to this
case, or as it reads now, after amendment by the USA
Freedom Act, contain any provision for suppressing in a
criminal trial evidence obtained in violation of the section.
Compare 50 U.S.C. § 1861 with 50 U.S.C. § 1861 (2006).
The remainder of Subchapter IV likewise makes no mention
of a suppression remedy.

    The lack of a suppression remedy in section 1861, and in
Subchapter IV more generally, is significant because all the
other FISA subchapters authorizing intelligence collection
do contain a suppression remedy. See id. § 1806(g)
(Subchapter I, concerning electronic surveillance); id.
§ 1825(h) (Subchapter II, concerning physical searches); id.
§ 1845(g) (Subchapter III, concerning pen registers and trap-
and-trace devices); id. § 1881e(b) (Subchapter VI, or the
FISA Amendments Act, concerning surveillance of persons
outside the United States).

   Of particular significance is that Congress added
Subchapters III and IV to FISA in the same legislation. It
chose expressly to authorize a suppression remedy in


suppression would not be warranted were we to decide that the metadata
program violated the Fourth Amendment. See supra p. 23.
32                  UNITED STATES V. MOALIN

Subchapter III 12 but not in Subchapter IV. See Pub. L. No.
105-272, Title VI, §§ 601–602, 112 Stat. 2396, 2404–2412
(1998). “[W]here Congress includes particular language in
one section of a statute but omits it in another section of the
same Act, it is generally presumed that Congress acts
intentionally and purposely in the disparate inclusion or
exclusion.” Russello v. United States, 464 U.S. 16, 23 (1983)
(alteration in original). This presumption is “strongest in
those instances in which the relevant statutory provisions
were considered simultaneously when the language raising
the implication was inserted,” as is the case with Subchapters
III and IV. Gomez-Perez v. Potter, 553 U.S. 474, 486 (2008)
(internal quotation marks omitted). We therefore conclude
that suppression is not “clearly contemplated” by section
1861, Forrester, 512 F.3d at 512, and that there is no
statutory basis for suppressing Moalin’s metadata itself.

      Recognizing the gap in Subchapter IV, defendants urge
us to rely on the suppression remedy in Subchapter I. See
50 U.S.C. § 1806(g). As discussed, the government obtained
an order from the FISA Court under Subchapter I
authorizing a wiretap of Moalin’s phone, and introduced
evidence obtained from the wiretap at trial. Defendants were
entitled to “move to suppress the evidence obtained or
derived from such electronic surveillance on the grounds that
. . . the information was unlawfully acquired.” Id. § 1806(e).
The statute instructs that, if the “district court . . . determines
that the surveillance was not lawfully authorized . . . it shall,
in accordance with the requirements of law, suppress the


     12
        Upon finding that the use of a pen register “was not lawfully
authorized or conducted,” a district court “may . . . suppress the evidence
which was unlawfully obtained or derived from the use of the pen
register.” 50 U.S.C. § 1845(g)(1).
                 UNITED STATES V. MOALIN                     33

evidence which was unlawfully obtained or derived from
electronic surveillance.” Id. § 1806(g) (emphases added).

    To obtain the Moalin wiretap order, the government
submitted an application to the FISA Court including,
among other things, “a statement of the facts and
circumstances relied upon by the applicant to justify his
belief that . . . the target of the electronic surveillance is a
foreign power or an agent of a foreign power.” 50 U.S.C.
§ 1804(a)(4)(A) (2006). The government’s application is
classified, and the district court denied defendants’ request
to see it. Nonetheless, defendants assume, based on the
public statements of government officials following the
Snowden disclosures, see supra pp. 13–14, that the
application relied at least in part on Moalin’s metadata.
Defendants contend that because the metadata was obtained
in violation of the “relevance” provision in Subchapter IV,
50 U.S.C. § 1861(b)(2)(A) (2006), the evidence obtained
from the subsequent wiretap was therefore “unlawfully
acquired” for purposes of Subchapter I, 50 U.S.C. § 1806(e).

    Contrary to defendants’ assumption, the government
maintains that Moalin’s metadata “did not and was not
necessary to support the requisite probable cause showing”
for the Subchapter I application in this case. Our review of
the classified record confirms this representation. Even if we
were to apply a “fruit of the poisonous tree” analysis, see
Wong Sun, 371 U.S. at 487–88, we would conclude, based
on our careful review of the classified FISA applications and
related information, that the FISA wiretap evidence was not
the fruit of the unlawful metadata collection. Again, if the
statements of public officials created a contrary impression,
that impression is inconsistent with the facts presented in the
classified record. Because the wiretap evidence was not
34                  UNITED STATES V. MOALIN

“unlawfully acquired,” suppression is not warranted.
50 U.S.C. § 1806(e).

             II. Notice of Surveillance Activities

    Separately from their contention that the metadata
collection violated their Fourth Amendment rights,
defendants maintain that the Fourth Amendment required
the government to provide notice to defendants of its
collection and use of Moalin’s telephony metadata. They
also contend that they were entitled to notice of any
additional surveillance, other than FISA Subchapter I
surveillance, that the government conducted of them during
the course of its investigation. 13

                                   A.

    After defendants were indicted, the government notified
them and the district court that it intended to “use or
disclose” in “proceedings in this case information obtained
or derived from electronic surveillance conducted pursuant
to the authority of [FISA].” See 50 U.S.C. § 1806(c) (FISA
Subchapter I notice requirement). That information turned
out to be recordings and transcripts of defendants’ phone
calls stemming from the government’s wiretap of Moalin’s
cell phone under FISA Subchapter I.

     13
        The government asserts that defendants forfeited their argument
that they were entitled to notice of the metadata collection by failing to
raise it before the district court. Defendants adequately raised the issue
in their motion for a new trial, arguing that they were “not provided any
notice” of the metadata collection and that the government’s response to
defendants’ motion to suppress FISA surveillance was therefore
incomplete. The government does not address defendants’ argument that
they were entitled to notice of any additional surveillance the
government conducted.
                UNITED STATES V. MOALIN                  35

    The government did not notify defendants that it had
collected Moalin’s phone records as part of the metadata
program. Defendants learned that after trial—from the
public statements that government officials made in the
wake of the Snowden disclosures. See supra pp. 13–14. Nor
did the government provide notice of any additional
surveillance, apart from FISA Subchapter I surveillance, it
had conducted of defendants. Defendants contend that at
least some such surveillance may have occurred, because the
email to the linguist produced by the government two days
before trial referred to a phone call to Moalin that had not
gone through and therefore presumably would not have been
captured by the wiretap of Moalin’s phone. See supra p. 13.
According to defendants, any additional surveillance of
Moalin, depending on when it began (and regardless of
whether it targeted Moalin), may have provided information
used in the wiretap applications or may otherwise have
contributed to the evidence used by the government at trial.

    Just months after defendants’ convictions, news articles
in the wake of the Snowden disclosures revealed that the
government had been using evidence derived from foreign
intelligence surveillance in criminal prosecutions without
notifying the defendants of the surveillance. Five years
earlier, Congress had passed the FISA Amendments Act
(“FAA”), which provided congressional authorization for a
surveillance program the government had previously
conducted outside the auspices of FISA. Pub. L. No. 110-
261, 122 Stat. 2436 (2008); see Kris & Wilson, supra note
5, § 17:1. The FAA permits the government to conduct
electronic surveillance of people it believes are located
outside the United States without using the procedures
required by FISA Subchapter I. 50 U.S.C. §§ 1881a, 1881b,
1881c. If the government intends to use evidence “obtained
or derived from” FAA surveillance in a criminal
36                 UNITED STATES V. MOALIN

prosecution, however, it must provide notice to the
defendants as required by FISA Subchapter I. Id. §§ 1806(c),
1881e(a)(1). In 2013, it came to light that the government
had been using evidence derived from FAA surveillance in
criminal prosecutions without providing the mandated
notice. See Charlie Savage, Door May Open for Challenge
to Secret Wiretaps, N.Y. Times, Oct. 16, 2013,
http://nyti.ms/1r7mbDy.

    Additionally, the government conducts other foreign
intelligence surveillance outside the United States, beyond
the scope of FISA or the FAA, under Executive Order
12,333. See Exec. Ord. No. 12,333, as amended by Exec.
Ord. Nos. 13,284 (2003), 13,355 (2004), and 13,470 (2008);
Kris & Wilson, supra note 5, §§ 2:7, 17:1. Following the
passage of the FAA, Executive Order 12,333 no longer
authorizes surveillance targeting U.S. persons, but such
persons’ communications and metadata may be incidentally
collected. 14 See Kris & Wilson, supra note 5, § 17:19.
Executive Order 12,333 does not contain any notice
requirement.

                                  B.

    The Fourth Amendment requires that a person subject to
a government search receive notice of the search, absent
“exigent circumstances.” Berger v. State of New York, 388
U.S. 41, 60 (1967); see United States v. Freitas, 800 F.2d
1451, 1456 (9th Cir. 1986). Courts have excused advance
notice in the wiretapping context for a practical reason: if the

     14
      Executive Order 12,333 and FISA contain similar definitions of
“United States person.” Both definitions include U.S. citizens and
permanent residents. See 50 U.S.C. § 1801(i); Exec. Ord. No. 12,333, as
amended, § 3.5(k).
                UNITED STATES V. MOALIN                    37

subject of a wiretap were “told in advance that federal
officers intended to record his conversations, the point of
making such recordings would obviously [be] lost.” Katz,
389 U.S. at 355 n.16. In such circumstances, the government
must provide a “constitutionally adequate substitute for
advance notice.” Dalia v. United States, 441 U.S. 238, 248
(1979). Dalia explained that the Wiretap Act, which governs
the use of electronic surveillance in criminal investigations,
meets this requirement by instructing that “once the
surveillance operation is completed the authorizing judge
must cause notice to be served on those subjected to
surveillance.” Id. (citing 18 U.S.C. § 2518(8)(d)); see United
States v. Donovan, 429 U.S. 413, 429 n.19 (1977).

    The government argues that Berger and Dalia are
inapposite here because they dealt with ordinary criminal
investigations, and the Fourth Amendment requirements are
different in the foreign intelligence context. The government
points to United States v. Cavanagh, which quoted United
States v. United States District Court (Keith), 407 U.S. 297,
322–23 (1972), for the proposition that a different standard
may be compatible with the Fourth Amendment in the
intelligence-gathering context if it is “reasonable both in
relation to the legitimate need of Government for
intelligence information and the protected rights of our
citizens.” 807 F.2d 787, 790 (9th Cir. 1987). Cavanagh held
that “FISA satisfies the constraints the Fourth Amendment
places on foreign intelligence surveillance conducted by the
government.” Id. For our purposes, the essential insight of
Cavanagh is that even if the Fourth Amendment applies
38                 UNITED STATES V. MOALIN

differently in the foreign intelligence context, it still applies,
at least if U.S. persons are involved. 15

    Cavanagh did not address the Fourth Amendment’s
notice requirement, but the insight we glean from it bears on
our analysis here: because the Fourth Amendment applies to
foreign intelligence investigations, U.S. criminal defendants
against whom the government uses evidence obtained or
derived from foreign intelligence surveillance may have
Fourth Amendment rights to protect. The principal remedy
for a Fourth Amendment violation is the exclusionary rule:
a criminal defendant may seek suppression of evidence
obtained from an unlawful search or seizure, as well as of
the “fruits” of that evidence—additional evidence to which
it led. See Wong Sun, 371 U.S. at 488. But criminal
defendants who have no knowledge that a potentially
unconstitutional search has played a part in the government’s
case against them have no opportunity to vindicate any
Fourth Amendment-protected rights through suppression.

    Notice is therefore a critical component of the Fourth
Amendment in the context of a criminal prosecution. And
although the Fourth Amendment may apply differently to
foreign intelligence surveillance than to searches undertaken
in ordinary criminal investigations, notice of a search plays
the same role in the criminal proceeding: it allows the
defendant to assess whether the surveillance complied with

     15
       In some circumstances, surveillance targeting a non-U.S. person
does not require a warrant, even if a U.S. person’s communications are
incidentally collected. See United States v. Mohamud, 843 F.3d 420,
439–41 (9th Cir. 2016). But we have assumed that, even in such
circumstances, the incidental collection affects the Fourth Amendment
rights of the U.S. person, id. at 441 n.26, and therefore the search must
be “reasonable in its scope and manner of execution,” id. at 441 (quoting
Maryland v. King, 569 U.S. 435, 448 (2013)).
                  UNITED STATES V. MOALIN                       39

the Fourth Amendment’s requirements, whatever the
parameters of those requirements are. Indeed, the Supreme
Court has recognized that the notice provisions in FISA and
the FAA serve precisely that function. See Amnesty Int’l
USA, 568 U.S. at 421 & n.8.

    At the same time, the need for secrecy inherent in foreign
intelligence investigations justifies a more circumscribed
notice requirement than in the ordinary criminal context. See
Kris & Wilson, supra note 5, § 29:2 (discussing the need for
secrecy). Whereas the Wiretap Act requires notice at the end
of an investigation regardless of whether an indictment is
filed, 18 U.S.C. § 2518(8)(d), the FISA and FAA notice
provisions are more limited, requiring notice only when the
“Government intends to enter into evidence or otherwise use
or disclose in any trial . . . or other proceeding in or before
any court . . . or other authority of the United States, against
an aggrieved person, any information obtained or derived
from an electronic surveillance of that aggrieved person
pursuant to the authority of this subchapter,” 50 U.S.C.
§ 1806(c); see id. §§ 1825(d) (physical search), 1845(c) (pen
register and trap-and-trace surveillance); 1881e(a)(1)
(FAA). 16 According to the Senate Judiciary Committee
Report accompanying FISA, Congress was aware that it was
“depart[ing] from traditional Fourth Amendment criminal
procedures,” but it concluded that the “need to preserve
secrecy for sensitive counterintelligence sources and
methods justifies elimination” of the “requirement of
subsequent notice to the surveillance target . . . unless the



    16
        An “aggrieved person” is “a person who is the target of an
electronic surveillance or any other person whose communications or
activities were subject to electronic surveillance.” Id. § 1801(k).
40                UNITED STATES V. MOALIN

fruits are to be used against him in legal proceedings.”
S. Rep. No. 95-701, at 11–12 (1978) (emphasis added).

    At a minimum, then, the Fourth Amendment requires
notice to a criminal defendant when the prosecution intends
to enter into evidence or otherwise use or disclose
information obtained or derived from surveillance of that
defendant conducted pursuant to the government’s foreign
intelligence authorities. See Dalia, 441 U.S. at 248; Berger,
388 U.S. at 60.

    This constitutional notice requirement applies to
surveillance conducted under FISA and the FAA, which
codify the requirement with respect to several types of
surveillance. 50 U.S.C. §§ 1806(c), 1825(d), 1845(c),
1881e(a)(1). It also applies to surveillance conducted under
other foreign intelligence authorities, including Executive
Order 12,333 and the FAA’s predecessor programs. Indeed,
the notice requirement is of particular importance with
regard to these latter, non-statutory programs precisely
because these programs lack the statutory protections
included in FISA. Where statutory protections are lacking,
the Fourth Amendment’s reasonableness requirement takes
on importance as a limit on executive power, and notice is
necessary so that criminal defendants may challenge
surveillance as inconsistent with that requirement.

     We emphasize that notice is distinct from disclosure.
Given the need for secrecy in the foreign intelligence
context, the government is required only to inform the
defendant that surveillance occurred and that the
government intends to use information obtained or derived
from it. Knowledge of surveillance will enable the defendant
to file a motion with the district court challenging its legality.
If the government avers that disclosure of information
relating to the surveillance would harm national security,
                 UNITED STATES V. MOALIN                    41

then the court can review the materials bearing on its legality
in camera and ex parte. See, e.g., 50 U.S.C. § 1806(f)
(allowing in camera, ex parte review of the legality of
electronic surveillance under FISA Subchapter I if “the
Attorney General files an affidavit under oath that disclosure
or an adversary hearing would harm the national security of
the United States”).

                              C.

    Here, assuming without deciding that the government
should have provided notice of the metadata collection to
defendants, the government’s failure to do so did not
prejudice defendants. Defendants learned of the metadata
collection, albeit in an unusual way, in time to challenge the
legality of the program in their motion for a new trial and on
appeal. See Mohamud, 843 F.3d at 436. The “purpose of the
[notice] rule has thereby been vindicated.” New York v.
Harris, 495 U.S. 14, 20 (1990).

    Defendants also contend they should have received
notice of any other surveillance the government conducted
of Moalin, noting that there is some reason to think it did
conduct other surveillance. See supra p. 35. Based on our
careful review of the classified record, we are satisfied that
any lack of notice, assuming such notice was required, did
not prejudice defendants. Our review confirms that on the
particular facts of this case, information as to whether
surveillance other than the metadata collection occurred
would not have enabled defendants to assert a successful
Fourth Amendment claim. We therefore decline to decide
whether additional notice was required.
42                 UNITED STATES V. MOALIN

                        III. Brady Claims

     Defendants contend that the government violated their
rights under Brady v. Maryland, 373 U.S. 83 (1963), by
failing to produce exculpatory evidence. Brady held that the
Due Process Clause requires prosecutors to produce
“evidence favorable to an accused upon request . . . where
the evidence is material either to guilt or to punishment.” Id.
at 87. “[E]vidence is material only if there is a reasonable
probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been
different.” United States v. Bagley, 473 U.S. 667, 682
(1985). 17 We review de novo whether a Brady violation has
occurred. United States v. Cano, 934 F.3d 1002, 1022 n.14
(9th Cir. 2019).

    The government submitted five requests for a protective
order under the Classified Information Procedures Act
(“CIPA”), which allows the court to “authorize the United
States to delete specified items of classified information
from documents” provided to the defendant in discovery, “to
substitute a summary of the information,” or “to substitute a
statement admitting relevant facts that the classified
information would tend to prove.” 18 U.S.C. App. 3 § 4. The
district court carefully reviewed the classified documents
submitted by the government to determine whether they

     17
        We note that, in general, the Brady materiality inquiry might
unfold differently if it were analyzed from the perspective of the
prosecution at the time of the pretrial decision whether to disclose. But
our case law has treated the inquiry on appeal as retrospective: we
analyze the withheld evidence in the “context of the entire record,”
including the “evidence each side presented at trial,” to decide whether
the failure to disclose favorable evidence “undermines confidence in the
outcome of the trial.” United States v. Jernigan, 492 F.3d 1050, 1054
(9th Cir. 2007) (en banc).
                UNITED STATES V. MOALIN                    43

contained information required to be disclosed under Brady.
The court held in camera, ex parte hearings; asked
defendants for a sealed memorandum identifying their legal
theories to aid the court in assessing materiality; requested
additional classified documents from the government; and
issued sealed orders discussing all the withheld information
in detail as to whether it met the Brady standard. For
information that it determined was both favorable to
defendants and material, the court ordered the government
to provide substituted statements that conveyed the material
substance of the information.

    On appeal, defendants assert, first, that the government
was required to produce the evidence underlying an FBI
Field Intelligence Group Assessment (“FIG Assessment”),
and a 2008 General Assessment Questionnaire completed by
the Somali linguist who interpreted the intercepted calls. The
FIG Assessment evaluated “Moalin’s motivation for
providing financial support to al-Shabaab,” and the
questionnaire included a summary of Moalin’s “personality,
behavior, [and] attitudes.”

    The government maintains that both documents present
opinions based only on the intercepted phone calls, which
the government provided in full to defendants in discovery.
Having carefully reviewed the classified record, we agree
with the district court that there is “no reason to suspect or
speculate that the Government may have faltered in its Brady
obligations” in this regard.

    Second, defendants contend the government was
required to produce any favorable, material evidence relating
to the FISA surveillance or to the previously terminated
investigation of Moalin. Based on our review of the
classified record and of the district court’s extensive sealed
orders covering Brady issues, neither the classified FISA
44               UNITED STATES V. MOALIN

materials nor the file concerning the previously terminated
investigation of Moalin contained favorable, material
information. More generally, we are satisfied that the district
court’s several determinations regarding Brady issues in its
sealed orders were correct.

               IV. Evidentiary Challenges

    Defendants contend that certain evidentiary rulings by
the district court impermissibly prejudiced the defense.

                              A.

     At trial, defense witness Halima Ibrahim testified to
Moalin’s support of her organization, IIDA, which was
dedicated to the education of girls and the advancement of
women’s rights in Somalia. Ibrahim testified that IIDA was
still in existence; that Moalin provided financial support to
IIDA and allowed the organization to use his house; and that
IIDA’s goals were antithetical to al-Shabaab’s. The district
court did not, however, permit Ibrahim to testify that Moalin
helped organize a conference in Somalia in 2009 addressing
the kidnapping of aid workers, after which al-Shabaab
announced on the radio that the organizers of the conference
were against al-Shabaab. The district court concluded that
this evidence was minimally probative as to Moalin’s intent
during the time period relevant to the indictment, 2007 to
2008. Defendants challenge this ruling.

    An erroneous evidentiary ruling provides grounds for
reversal if the ruling “more likely than not affected the
verdict.” United States v. Pang, 362 F.3d 1187, 1192 (9th
Cir. 2004). Here, any error on the part of the district court
was harmless. A significant amount of evidence in the record
demonstrated that Moalin was at times affiliated with causes
that took positions disapproved by al-Shabaab, including
                 UNITED STATES V. MOALIN                    45

Ibrahim’s testimony regarding Moalin’s support of projects
benefitting girls and the government’s stipulation that one of
the charities with which Moalin was involved was opposed
to al-Shabaab. To the degree the excluded evidence had any
pertinence to whether Moalin was ideologically aligned with
al-Shabaab in 2007 and 2008, it served at best marginally to
reinforce Ibrahim’s uncontested testimony directly
concerning the relevant time period. We cannot say that the
exclusion of Ibrahim’s testimony regarding the 2009
conference “more likely than not affected the verdict.” See
id.

                              B.

    Before trial, Moalin and his co-defendants moved to take
depositions of defense witnesses residing in Somalia who
could not or would not travel to the United States to testify.
The court ultimately granted defendants’ motion to the
extent the depositions could be taken in neighboring
Djibouti. 18

    One proposed defense witness was Farah Shidane, also
called Farah Yare. The indictment against defendants listed
four transfers of funds for which “Farah Yare” (or, in one
instance, “farahyare”) was named as the recipient on Shidaal
Express’s transaction register. Defendants anticipated that
Shidane would testify that he was part of the local
administration for Moalin’s home region in Somalia, that he
fought against al-Shabaab, and that the money he received
from defendants was used for humanitarian purposes.



    18
       The government represented that it would not be safe for
prosecutors to travel to Somalia.
46                UNITED STATES V. MOALIN

     After the government identified Shidane as an unindicted
co-conspirator in the case, defendants sought an order
compelling the government to give Shidane “safe passage,”
i.e., a guarantee that it “would not arrest or otherwise detain
[him] because he appeared at the deposition in Djibouti.”
Alternatively, defendants sought authorization to depose
Shidane in Somalia via videoconference. The district court
denied both requests.

    Shidane refused to travel to Djibouti for his scheduled
deposition. Depositions of seven other witnesses proceeded
in Djibouti, and the defense presented six of the videotaped
depositions to the jury. The defense elicited testimony at trial
that Shidane was involved in the regional administration for
Moalin’s home region and presided over a drought relief
committee. Ultimately, the government did not rely on the
transfers to Shidane as part of the case it submitted to the
jury, and counsel for the prosecution told the jury that “the
government is not alleging that Farah Yare was part of al-
Shabaab.”

   Defendants challenge the district court’s denial of their
request for “safe passage” for Shidane and of their motion to
conduct his deposition via videoconference. 19 We first
address the request for “safe passage.”

   Under certain circumstances, due process may require a
court to compel the prosecution to grant, at least, use




     19
       After Shidane failed to appear at his deposition in Djibouti,
defendants renewed their motion to depose him by video. The district
court again denied the motion.
                   UNITED STATES V. MOALIN                           47

immunity. 20 See 18 U.S.C. § 6002; Straub, 538 F.3d at 1148.
Use immunity guarantees witnesses that their testimony will
not be used against them in a criminal case (except that it
does not protect against a prosecution for perjury). See
18 U.S.C. § 6002. A request to compel immunity implicates
“important separation of powers concerns” because the
court, in granting the request, “impede[s] on the discretion
of the executive branch” to decide whether to prosecute a
case. Straub, 538 F.3d at 1156. Given these concerns, due
process requires a court to grant use immunity to a defense
witness only when the defense establishes that the testimony
would be relevant and that:

         (a) the prosecution intentionally caused the
         defense witness to invoke the Fifth
         Amendment right against self-incrimination
         with the purpose of distorting the fact-finding
         process; or (b) the prosecution granted
         immunity to a government witness in order to
         obtain that witness’s testimony, but denied
         immunity to a defense witness whose
         testimony would have directly contradicted
         that of the government witness, with the
         effect of so distorting the fact-finding process
         that the defendant was denied his due process
         right to a fundamentally fair trial.
Id. at 1162.

    Defendants’ request for immunity for Shidane from
arrest abroad was somewhat distinct from a request for use

    20
       Whether a district court erred by refusing to grant use immunity
is a mixed question of law and fact that we review de novo. United States
v. Straub, 538 F.3d 1147, 1156 (9th Cir. 2008).
48              UNITED STATES V. MOALIN

immunity and may implicate additional separation of powers
concerns. Even assuming defendants were required to satisfy
only the Straub test, however, that test was not met.

    Defendants contend they met the first prong because the
government had named Shidane as “uncharged co-
conspirator #1.” But there is no indication that the
government “intentionally caused [Shidane] to invoke the
Fifth Amendment right against self-incrimination with the
purpose of distorting the fact-finding process.” Straub,
538 F.3d at 1162. The government referred to “uncharged
co-conspirator #1” in the October 2010 indictment and
subsequent indictments, suggesting the government had long
considered Shidane a person of interest and did not change
its position to discourage Shidane’s testimony. And the
district court found no evidence “to suggest that the
Government interfered in any manner with Mr. Shidane’s
ability to appear at his deposition.” Defendants were not
entitled to compel safe passage for Shidane.

    As for defendants’ request to take a video deposition of
Shidane in Somalia, a court may grant a motion to depose a
prospective witness, including by video, “because of
exceptional circumstances and in the interest of justice.”
Fed. R. Crim. P. 15(a)(1); see United States v. Yida, 498 F.3d
945, 960 (9th Cir. 2007). Courts consider, “among other
factors, whether the deponent would be available at the
proposed location for deposition and would be willing to
testify,” as well as “whether the safety of United States
officials would be compromised by going to the foreign
location.” United States v. Olafson, 213 F.3d 435, 442 (9th
Cir. 2000). We review the district court’s denial of
defendants’ motion for abuse of discretion. United States v.
Omene, 143 F.3d 1167, 1170 (9th Cir. 1998).
                 UNITED STATES V. MOALIN                     49

    The district court reasoned that permitting defendants to
depose Shidane by video in Somalia would not be in the
interests of justice because defendants could not show that
there would be procedures in place to ensure the reliability
and trustworthiness of Shidane’s testimony. Specifically,
defendants could not show that an “oath in Somalia is subject
to penalties of perjury and judicial process like those
available in the United States.” In light of these concerns, the
district court did not abuse its discretion in denying
defendants’ motion.

    Even if the district court did abuse its discretion, any
error, in denying either defendants’ request for “safe
passage” or their request to depose Shidane by video, was
harmless. Shidane’s anticipated testimony could have
marginally supported the defense’s showing that Moalin
contributed to humanitarian causes, including those opposed
to al-Shabaab. But, as we have noted, there was considerable
other evidence in the record that Moalin contributed to a
variety of humanitarian causes. Additionally, the
government made clear it was not alleging that Shidane was
part of al-Shabaab, and the government did not rely on the
money transfers to Shidane in its arguments to the jury. In
short, the district court’s refusal to compel “safe passage” or
to permit a video deposition in Somalia did not prejudice the
defense.

                              C.

    Defendants’ final evidentiary challenge involves
testimony at trial relating to the so-called “Black Hawk
Down” incident. The district court permitted the
government’s expert to discuss briefly a 1993 incident in
which two U.S. helicopters were shot down in Mogadishu
by a group other than al-Shabaab. Defendants argue that the
50               UNITED STATES V. MOALIN

testimony’s probative value was substantially outweighed
by prejudice to defendants.

    The district court did not abuse its discretion in
permitting the government expert’s very brief testimony
regarding the incident. On direct examination, the expert
said only that “18 American soldiers were killed, several
dozen injured, an estimated 1,000 Somalis were casualties of
that clash, and it was the event that led the United States
government to withdraw its forces the following year.” This
brief and matter-of-fact testimony was delivered as part of a
long chronology detailing Somalia’s recent history, which
both parties agreed was generally relevant. Defense counsel
revisited the incident on cross-examination, asking about the
number of Somali casualties, and also mentioned it in
passing during closing argument. The expert’s testimony
was not tied to defendants or to al-Shabaab in any way and
was therefore unlikely to have prejudiced the jury against
defendants. So, even if the district court did abuse its
discretion in admitting the testimony, the error was harmless.
See Pang, 362 F.3d at 1192.

                              D.

    Defendants contend that the evidentiary rulings just
discussed, even if not prejudicial on their own, constituted
cumulative error. To the extent we have found the claimed
errors of the district court harmless, “we conclude that the
cumulative effect of such claimed errors is also harmless
because it is more probable than not that, taken together, they
did not materially affect the verdict.” United States v.
Fernandez, 388 F.3d 1199, 1256–57 (9th Cir. 2004). Even if
the district court did err in any respect, its rulings did not
affect any essential element of the case. Neither Moalin’s
involvement in the 2009 conference nor Shidane’s additional
testimony about Moalin’s humanitarian efforts would have
                UNITED STATES V. MOALIN                    51

undermined the validity of the government’s key evidence—
the recorded calls and the money transfer records. The
omission of that additional testimony, combined with the
brief discussion of the Black Hawk Down incident, did not
significantly undercut the persuasiveness of the defense. So
the evidentiary rulings do not support a determination of
cumulative error.

   V. Sufficiency of the Evidence Against Issa Doreh

    Defendant Issa Doreh challenges the sufficiency of the
evidence to support the jury’s verdict that he was guilty of
Counts One (conspiracy to provide material support to
terrorists in violation of 18 U.S.C. § 2339A(a)), Two
(conspiracy to provide material support to a foreign terrorist
organization in violation of 18 U.S.C. § 2339B(a)(1)), Three
(conspiracy to launder monetary instruments in violation of
18 U.S.C. § 1956(a)(2)(A) and (h)), and Five (providing or
aiding and abetting the provision of material support to a
foreign terrorist organization in violation of 18 U.S.C.
§ 2339B(a)(1) and (2)). We review de novo whether
sufficient evidence supports a conviction, asking whether,
“viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
United States v. Chung, 659 F.3d 815, 823 (9th Cir. 2011).

    To prove Count One, the prosecution was required to
prove beyond a reasonable doubt that: (1) Doreh entered into
a conspiracy; (2) the objective of the conspiracy was to
provide material support or resources; and (3) he knew and
intended that the provision of such material support or
resources would be used in preparing for, or in carrying out,
a conspiracy to kill persons in a foreign country (18 U.S.C.
§ 956) or a conspiracy to use a weapon of mass destruction
outside of the United States (18 U.S.C. § 2332a(b)).
52              UNITED STATES V. MOALIN

18 U.S.C. § 2339A(a); see United States v. Hassan, 742 F.3d
104, 112 (4th Cir. 2014). To prove Count Two, the
prosecution had to prove beyond a reasonable doubt that
Doreh entered into a conspiracy to provide material support
or resources to al-Shabaab, knowing that al-Shabaab was a
designated terrorist organization or that it engaged in
terrorist activity. See 18 U.S.C. § 2339B(a)(1). To prove
Count Three, the prosecution had to prove beyond a
reasonable doubt that Doreh entered into an agreement to
transfer funds with an “intent to promote the carrying on of
specified unlawful activity,” namely, the provision of
material support to foreign terrorists and a foreign terrorist
organization, with intent to promote a conspiracy to kill
persons in a foreign country. Id. § 1956(a)(2)(A) and (h).
Finally, to prove Count Five, the government had to prove
beyond a reasonable doubt that Doreh either knowingly
provided material support and resources to a foreign terrorist
organization or that he “knowingly and intentionally aided”
in the commission of that offense. 18 U.S.C. §§ 2,
2339B(a)(1).

    None of the three conspiracy counts required the
prosecution to prove that Doreh committed an overt act in
furtherance of the conspiracy. See id. §§ 2339A,
2339B(a)(1); Whitfield v. United States, 543 U.S. 209, 219
(2005); United States v. Stewart, 590 F.3d 93, 114–16 (2d
Cir. 2009). The prosecution also did not have to prove that
Doreh “kn[ew] all the conspirators, participated in the
conspiracy from its beginning, participated in all its
enterprises, or [knew] all its details.” United States v.
Torralba-Mendia, 784 F.3d 652, 664 (9th Cir. 2015)
(internal quotation marks and citations omitted).

   Viewing the evidence in the light most favorable to the
prosecution, a rational jury could conclude beyond a
                UNITED STATES V. MOALIN                    53

reasonable doubt that the elements of Counts One, Two,
Three, and Five were satisfied.

    Doreh maintains that the government could not prove
that “Shikhalow”—the person identified on the calls with
Moalin—was actually Aden Hashi Ayrow, the important al-
Shabaab figure. The call transcripts introduced by the
government reflect calls between Moalin and Shikhalow
from December 21, 2007, to April 25, 2008. It can be
inferred from Moalin’s conversations with Shikhalow and
others that “Shikhalow” was a code name for Ayrow. On
December 30, 2007, an unidentified man asked Moalin
whether “Aden Ayrow” was the leader of “these youth”; “al-
Shabaab” means “the youth” in Arabic. Moalin replied that
while Aden Ayrow had superiors, he was “involved in it
extensively.” On January 3, 2008, Moalin spoke to
Shikhalow and then told an unidentified man on a call
beginning about half an hour later that “right now, when . . .
you were calling me . . . I was talking to the man who is in
charge of the youth.” Later, on January 20, 2008, Shikhalow
told Moalin that “we, the Shabaab, have a political section,
a military section and a missionary section.” Further, on
February 17, 2008, an acquaintance of Moalin’s told Moalin
he had “heard that . . . [Moalin’s] friend, Aden Hashi Ayrow,
[was] in Dhusa Mareeb . . . and [was] taking part in the
fighting . . . and [was] pleading for support. . . .”

    The transcripts also indicate that Doreh was aware of
Shikhalow’s identity as Aden Ayrow. Ayrow died in a U.S.
missile strike on May 1, 2008. That same day, Moalin
learned from an acquaintance that “the house where
Shikhalow . . . used to stay” was targeted. Moalin then
learned from another acquaintance that a missile was
dropped on a house “thought to be inhabited by the main
man.” Moalin then called M. Mohamud and told him that
54              UNITED STATES V. MOALIN

“mainly the news is that even Majadhub is among [the
people who are gone].” “Majadhub” was another name for
Shikhalow. Lastly, Moalin called Doreh and told him:
“[T]hat man is gone . . . . That news is highly reliable—that
he is gone. . . . [T]he people whom he was working with
reported that news.” Doreh responded: “You mean Aden?”
Moalin replied: “Yes.”

    Further, a rational juror could conclude beyond a
reasonable doubt that Doreh was aware of Shikhalow’s
involvement with violent activity. On December 21, 2007,
Moalin discussed with Shikhalow the money Shikhalow
needed for the remainder of the month. Moalin told
Shikhalow that he would talk to “the Saleban clan cleric
whom you talked to, by the name of Sheikh Issa, who is a
very dear man.” (Issa is Doreh’s first name, and Moalin
addressed him directly as “Sheikh Issa.”) Minutes after
talking to Shikhalow, Moalin called Doreh and told him that
the “cleric whom you spoke with the other day” had just
called and requested money. Moalin told Doreh that the
money was “need[ed] for our forces stationed” in the “places
where the fighting are [sic] going on.” A few months later,
on April 21, 2008, Doreh told Moalin and another man that
“whoever fights against the aggressive non-Muslims . . . will
be victorious” and that “today there is no better cause for a
person . . . than to be martyr for his country, land and
religion.” When Doreh learned of “Aden’s” death, he told
Moalin that the “question is not how he died but the
important thing is what he died for[:] . . . the religion of
Islam . . . .”

   While the transcripts do not include direct conversations
between Doreh and Shikhalow, they describe Doreh’s
involvement with Moalin and others in transferring funds
from San Diego to Shikhalow’s organization in Somalia,
                   UNITED STATES V. MOALIN                          55

sometimes using names Doreh knew were invented. The
funds were transferred by Shidaal Express, the hawala where
Doreh worked. The transactions at issue, totaling $10,900,
took place in January, February, April, July, and August of
2008.

    As described above, Moalin informed Shikhalow on
December 21, 2007, that Moalin would handle the sending
of funds to Shikhalow “with the . . . cleric whom you talked
to, by the name of Sheikh Issa.” On that call, Shikhalow told
Moalin that he needed $3,160 for the remainder of the
month. Minutes later, Moalin called Doreh and told him that
“[t]he cleric whom you spoke with the other day” had stated
that “an amount of . . . $3600.00 . . . is needed” for the
“forces stationed around” “where the fighting are [sic] going
on.” Moalin also told Doreh that he had been told that “the
most we spend for any one place is $4000.00.” Moalin called
Doreh again on December 28, 2007, telling him that “[t]he
men requested that we throw something to them for this
month” and asking if Sheikh Mohamed had fallen behind
schedule. Doreh told Moalin that he would speak with
Sheikh Mohamed about the issue if he saw Sheikh Mohamed
that day. Moalin called Sheikh Mohamed later on December
28, 2007, and received Sheikh Mohamed’s promise that he
would “complete the task, which pertains to the men,
tomorrow. . . .” On January 1, 2008, Shidaal Express
transferred two installments of $1,950 (totaling $3,900) to
“yusuf mohamed ali.” On January 3, 2008, Shikhalow told
Moalin: “[W]e received the three.”

   Moalin and Shikhalow had a long discussion on the
morning of January 20, 2008. Later that day, 21 Moalin told

   21
      The second transcript is dated January 21 (Universal Time
Coordinated), but it was still the afternoon of January 20 in San Diego.
56              UNITED STATES V. MOALIN

an acquaintance: “[T]he gentlemen [sic] called me this
morning. . . . [W]e had a heated debate. He said . . . [‘]We
will use what you give us for bullets and drinking-water for
the people. So, don’t hold back anything.’” On February 3,
2008, Moalin asked Shikhalow for news. In response,
Shikhalow told Moalin: “You are running late with the stuff.
Send some and something will happen.” On February 9,
2008, Doreh called Moalin and told him: “We have sent it.”
When Moalin asked whether it was “the one for the youth
. . . I mean the orphans or was [sic] the other,” Doreh told
Moalin it was “the Dhunkaal one . . . [y]es, two.” The
Shidaal Express Transaction Records note two transfers
totaling $2,000 sent on February 13, 2008, from “dhunkaal
warfaa” to “YUSUF MOHAMED ALI.” On February 14,
2008, Moalin spoke to Shikhalow and asked him whether he
had “receive[d] Dhunkaal’s stuff” in “two pieces” with the
name of “Yusuf Mohamed Ali” listed as the receiver.
Shikhalow asked if the amount was $2,000, and Moalin
confirmed the amount was correct.

     On April 23, 2008, Moalin called Sheikh Mohamed and
asked: “Did Dhunkaal go?” Upon hearing that “Dhunkaal
left,” Moalin asked Sheikh Mohamed for details about
“where . . . Dhunkaal [went],” and whether “it went to the
same name” for the “one whom it is addressed to.” Nine
minutes after this conversation began, Moalin spoke to
Doreh and asked him multiple questions about “the name
that you used for Dhunkaal” and “the name of the sender,”
explaining that he had just spoken to Sheikh Mohamed and
thought “you used the wrong name.” Doreh told Moalin: “He
told me the sender is the same as the name of [sic] previous
person.” On another call a few minutes later, Doreh, Moalin,
and Abdirizak, the manager of Shidaal Express, went over
the details of the sender, receiver, and location of receipt.
Doreh told Moalin: “I made Abdiweli Ahmed as the person
                UNITED STATES V. MOALIN                 57

sending it”; “the man who is receiving the money” was
“Dhunkaal Mohamed Yusuf”; and the location “we sent it to
[was] Bakara.” When Moalin asked to change to location to
Dhuusa Mareeb, Doreh told Moalin: “Then it will be
changed. . . . It is settled. We will transfer it there.”

    Moalin learned from Shikhalow on April 25, 2008, that
Shikhalow had received $1,900. Moalin called Sheikh
Mohamed less than an hour later and asked “how many
stones” they had sent to “Majadhub.” After learning that
“three stones” had been sent, Moalin told Sheikh Mohamed
that Shikhalow had received “[t]wo stones minus one.”
Sheikh Mohamed told Moalin: “It was sent in installments.
That is what they did.” Later on April 25, 2008, Moalin
called Abdirizak and asked whether “[t]hat issue with []
Dhunkaal” had been sent in two installments. Abdirizak
confirmed that there were two installments: “[O]ne was for
19 and the other for 11.” Abdirizak noted that the second
installment was “still outstanding,” that the recipient was
“Mohamed Yusuf Dhunkaal,” that the sender was “Sahra
Warsame,” and that the location was “Dhusa Mareeb.” The
Shidaal Express Transaction Records note a transfer of
$1,900 on April 23, 2008, from “abdiwali ahmed” to
“DUNKAAL MOHAMED YUSUF” as well as a transfer of
$1,100 on April 25, 2008, from “Zahra warsame” to
“mohamed yusuf dunkaal”; both transfers record a receiver
city of “DHUUSAMAREEB.”

    After Ayrow’s death, Moalin told an acquaintance on
May 8, 2008: “If the man that we used to deal with is gone—
I mean—that the assistance and the work that we were
performing—we want it not to stop.” Moalin appears to have
been asking the acquaintance to connect him to someone else
so that Moalin could continue supporting al-Shabaab: “So
now that man is gone we want to have contact with another
58               UNITED STATES V. MOALIN

man God willing. So we can continue the assistance as
before.” On July 11, 2008, Moalin made contact, apparently
for the first time, with Omar Mataan. After learning that the
man on the phone was Mataan, Moalin told him: “Man, our
contact got interrupted. You know that I had contact with the
scholar, don’t you? . . . After the man left the scene, the
whole contact was interrupted, you know?” Mataan told
Moalin that he would be in Dhusa Mareeb until “the Friday
after next Friday,” or July 25, 2008. Moalin then told
Mataan: “It will come under the name of the account we used
before, which was Dhunkaal. . . . [A]nd I will write your
name as it is: Omar Mataan.” On July 18, 2008, Moalin told
an unidentified man that Omar Mataan was “one of the guys
in the region and one of the youth.”

    On July 22, 2008, Moalin told Mataan: “[W]e threw two
cartons addressed to . . . your name, Omar Mataan. . . . I sent
it to Dhusa Mareeb.” The next day, Moalin told Doreh:
“[A]sk your friend if the stuff reached the children.” Doreh
replied: “I personally checked the whole thing. . . . That
money had [sic] exchanged hand.” After a segment of the
conversation unintelligible to the interpreter, Moalin told
Doreh: “No, we are talking about something else now, about
the youngsters; . . . there were two cartons that I allocated
for them. . . .” Doreh responded throughout with “yes” and
finally told Moalin that the two of them should meet.

    On July 24, 2008, Mataan reported to Moalin that he had
“received the stuff” and that it was “1, 6 eh 5, 0.” Moalin
told Mataan: “It should have been two cartons. . . . I
understood that you received 1, 6, 5, 0 and still short of 3, 5,
0.” The Shidaal Express Transaction Records note a transfer
of $1,650 on July 23, 2008, from “Kulan Muhumed” to
“Omer      Mataan”     with      a     receiver     city      of
“DHUUSAMAREEB,” and a further transfer of $350 on
                 UNITED STATES V. MOALIN                    59

August 5, 2008, from “Hashi mohamed” to “Omer matan”
with a receiver city of “DHUUSAMAREEB.”

    Viewing the evidence in the light most favorable to the
prosecution, a reasonable jury could have concluded beyond
a reasonable doubt that Doreh entered into an agreement to
provide material support, knowing the support would be
used in preparing for, or in carrying out, a conspiracy to kill
persons in a foreign country, see 18 U.S.C. § 2339A; that he
entered into an agreement to provide material support to al-
Shabaab, knowing that al-Shabaab was tied to terrorism, see
id. § 2339B(a)(1); that he entered into an agreement to
transfer funds with an intent to promote the provision of
material support to foreign terrorists and a foreign terrorist
organization, intending to promote a conspiracy to kill
persons in a foreign country; see id. § 1956(a)(2)(A) and (h);
and that he knowingly aided in the provision of material
support to a designated foreign terrorist organization, see id.
§§ 2, 2339B(a)(1). We therefore affirm Doreh’s convictions.

                      CONCLUSION

   Defendants’ convictions are AFFIRMED.